EIGHTH AMENDMENT TO
FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
LEPERCQ CORPORATE INCOME FUND L.P.


This EIGHTH AMENDMENT TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF LEPERCQ CORPORATE INCOME FUND L.P. (this “Amendment”) is made as
of April 24, 2009 and effective as of March 26, 2009 by and among the entities
and individuals signatory hereto.
 
A.           Lepercq Corporate Income Fund L.P., a Delaware limited partnership
(the “Partnership”), is governed by that certain Fifth Amended and Restated
Agreement of Limited Partnership, dated as of December 31, 1996, as amended by
Amendment No. 1 thereto dated as of December 31, 2000, by First Amendment
thereto effective as of June 19, 2003, by Second Amendment thereto effective as
of June 30, 2003, by Third Amendment thereto effective as of December 31, 2003,
by Fourth Amendment thereto effective as of October 28, 2004, by Fifth Amendment
thereto effective as of December 8, 2004, by Sixth Amendment thereto effective
as of January 3, 2005, and by the Seventh Amendment thereto effective as of
November 2, 2005 (the “Agreement”).  Unless otherwise defined, all capitalized
terms used herein shall have such meaning ascribed such terms in the Agreement.
 
B.           Lex GP-1 Trust, a Delaware statutory trust, is the General Partner
of the Partnership.
 
C.           Pursuant to Section 14.1.B.4 of the Agreement, the General Partner
has the power, without the consent of any other Partner, to amend the Agreement
as may be required to cure an ambiguity, correct or supplement any provision in
the Agreement not inconsistent with law or with other provisions.
 
NOW, THEREFORE, the undersigned, being desirous of effectuating the foregoing
and amending the Agreement accordingly, hereby enter into this Amendment, and
amend the Agreement and any supplement to the Agreement entered into prior to
the date hereof, as follows:
 
1.           Amendment to Article 1.
 
A.              The defined term “Redemption Factor” is hereby deleted in its
entirety and replaced with the following:
 
“Redemption Factor” means 1.0, provided that in the event that LXP (i) declares
or pays a dividend on its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares in REIT Shares, (ii)
subdivides its outstanding REIT Shares, or (iii) combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Redemption Factor shall be
adjusted by multiplying the Redemption Factor in effect immediately before such
event by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend distribution, subdivision or combination.  Any adjustment to the
Redemption Factor (x) with respect to clause (i) of the immediately preceding
sentence, shall become effective immediately after the effective date of such
event retroactive to the day after the record date, if any, for such event, and
(y) with respect to clauses (ii) or (iii) of the immediately preceding sentence,
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.
 

--------------------------------------------------------------------------------


 
B.              The following defined terms shall be added in alphabetical order
to Article 1:
 
“REIT Dividend Limited Partners” means the Special Limited Partners, the
Property Limited Partners, the Dubuque Limited Partners, the Pacific Place
Limited Partners, the Phoenix Limited Partners, the Savannah Limited Partners,
the Anchorage Limited Partners, the Columbia Limited Partners, the LPM Limited
Partners, the 12/31/03 Limited Partners, the Montgomery Limited Partners, and
the Westport Limited Partners.
 
“REIT Limited Partner Units” shall mean those Partnership Units issued to REIT
Dividend Limited Partners pursuant to Section 4.1 and 4.2.
 
“REIT Dividend Limited Partner Unit Distribution Amounts” means such amounts of
distributions for each REIT Dividend Limited Partner Unit that is equal to (x)
the amount of cash distributions made in respect of one REIT Share outstanding
on any given date multiplied by (y) the Redemption Factor on the applicable
record date, such amount of REIT Dividend Limited Partner Unit Distribution
Amounts being adjusted from time to time in accordance with the Redemption
Factor.
 
2.           Amendment to Section 5.1.  Section 5.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
A.              General.  The General Partner shall distribute quarterly an
amount equal to 100% of the Operating Cash Flow generated by  the Partnership
during such quarter to the Partners, who are Partners on the Partnership Record
Date with respect to such quarter in accordance with their respective Percentage
Interests on such Partnership Record Date; provided, that in no event may a
Partner receive a distribution of Operating Cash Flow with respect to a
Partnership Unit if such Partner is entitled to receive a distribution out of
such Operating Cash Flow with respect to a REIT Share for which such Partnership
Unit has been redeemed or exchanged.
 
2

--------------------------------------------------------------------------------


 
B.              REIT Dividend Limited Partners.  For purposes of this Section
5.1, each REIT Dividend Limited Partner shall be entitled to receive
distributions with respect to each Partnership Unit equal to the REIT Dividend
Limited Partner Unit Distribution Amount.
 
C.              Red Butte Limited Partners.  Notwithstanding Section 5.1.A, each
Red Butte Limited Partner's share of Operating Cash Flow (other than The LCP
Group, L.P. and Richard J. Rouse) shall be limited to a cash distribution of
$0.27 per Partnership Unit per quarter ($1.08 per Partnership Unit per annum),
provided, that if LXP reduces its dividend below $1.08 then the distribution to
which each Red Butte Limited Partner is entitled shall be reduced by the
percentage reduction in the LXP dividend.  The LCP Group, L.P. and Richard J.
Rouse shall be entitled to cash distributions of $0.27 per Partnership Unit per
quarter ($1.08 per Partnership Unit per annum) or such lower dividend rate as is
payable with respect to the common stock of LXP.
 
D.              Expansion Limited Partners.  Notwithstanding Section 5.1.A, LCP
(with respect to all Partnership Units received in connection with the admission
of Expansion Limited Partners) and those Expansion Limited Partners that receive
their Partnership Units as a result of holding a partnership interest in Toy
Properties Associates II or Toy Properties Associates V, shall receive a share
of Operating Cash Flow limited to a cash distribution of $0.28 per Partnership
Unit per quarter ($1.12 per Partnership Unit per annum), provided, that if LXP
reduces its dividend below $1.12 then the distribution to which such Expansion
Limited Partner is entitled shall be reduced by the percentage reduction in the
LXP dividend.  Those Expansion Limited Partners that receive their Partnership
Units as a result of holding partnership interests in Fort Street Partners will
be entitled to a cash distribution of $0.28 per Partnership Unit per quarter
($1.12 per Partnership Unit per annum), provided, that if LXP reduces its
dividend below $1.12 then the distribution to which such Expansion Limited
Partner is entitled shall be reduced by the percentage reduction in the LXP
dividend.
 
3.      Amendment to Section 6.1(c).  Section 6.1(c) of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
For purposes of Reg Section 1.752-3(a)(3), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of the amount of Partnership
Minimum Gain and the total amount of Nonrecourse Built In Gain shall be
allocated first to account for any income or gain to be allocated to
the Property Limited Partners, Red Butte Limited Partners and the Expansion
Limited Partners pursuant to Sections 2B and 2D of Exhibit C and then among the
Partners in accordance with their respective Percentage Interests, or as is
otherwise permissible in accordance with Regulation Section 1.752-3(a)(3).
 
3

--------------------------------------------------------------------------------


 
4.      Miscellaneous.  Except as amended hereby, the Agreement shall remain
unchanged and in full force and effect.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on behalf of
the Partnership in accordance with the provisions of Section 14.1 of the
Agreement as of the date first written above.
 

  GENERAL PARTNER:           LEX GP-1 TRUST          
 
By:
/s/ T. Wilson Eglin       T. Wilson Eglin       President  




Consented to by a Majority of the Special Limited Partners:


THE LCP GROUP L.P.


By: Third Lero Corp., its general partner



            By:
/s/ E. Robert Roskind
   
 
  E. Robert Roskind    
 
  President    
 
 

 
1-1

--------------------------------------------------------------------------------



